Title: To Benjamin Franklin from William Carmichael, 15 September 1781
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir
St. Ildefonso 15 Septr 1781
I had the pleasure of receiving your obliging favor of the 24th Ulto. a few days ago— I am happy that the Persons whom I took the Liberty of Introducing to your Notice, have not been thought unworthy of it. Mr Giusti in a Letter from Paris to me, expressed himself in terms of great sensibility for the pleasure I had procured him by my Introduction of him at Passy. I had heard with infinite Satisfaction the news of the refusal of Congress  to accept your resignation, before I had the honor to receive your letter— I also was informed of your appointment as a Commissioner to negociate a Peace for us, I hope you will not decline the Nomination & that as you have been hitherto the principal Engine under Providence to promote our Independance, you will towards the Close of a glorious career, contribute to & Effect its entire Establishment— You will I think find in Mr Jay a Person capable & disposed to cooperate with you in this good work. I almost envy him the pleasure of his purposed Conferences with you— You will see by the papers which he will certainly Transmit by this Courier our difficulties here— Your last Letter was a Thunder Clap to us. We lose our Conductor Indeed, when you fail us—& The Public credit will not only be scorched severely, but we shall be on the Pavè. The Salary allowed us by Congress is Liberal, perhaps too much so for the Situation of the Public Finances. I own that I should have desired mine to be retrenched, If the Expences which I incurred while in France & afterwards while I was detained for months by order of Congress at York Town & Philadelphia had ever even in part been refunded to me. At the Same time I assure you, that our frequent change of Situation here Subjects us to such Expence—That Little is left at the End of our Quarters Salary. Counting on the regular payment of it, I have engaged furniture for Lodgings & all the necessaries which I shall want in Consequence of being obliged to change my former Quarters to be nearer Mr Jay, who occupies a house where he has scarce Room for his own Family. I need to say no more of my situation & prospects at present. I have written several times to the Committee of Foreign Affairs on this Subject, but have never received an answer, Indeed while Congress are under the Necessity of Demanding millions thro’ the Agency of their Serts [Servants] & continue to draw on them as if they had millions in actual possession, it cannot be supposed that they will turn their Attention to such Bagatelles as private Salaries— I do not condemn but Lament their Situation— I have no great opinion of the Loan in Holland because I have just heard that Mr Adams has protested bills to a large Amt. I am sincerely pleased that the Court of France has engaged to replace the Cargo of the Marquis de la Fayette— I have always been of opinion, that we have been too apt to demand as a right, what in Decency & appearance we ought to sollicit as a favor— I am sorry that Mr Laurence seems to have adopted the former mode of acting. I have not the Smallest doubt of his zeal But Sometimes it is a fault to be over righteous, I draw this reflection from a chapter I have lately read in Genesis— I should have long ago sent you the Memoires of the Œconomical Society but they are two large Quarto Volumes & with the other Books are too heavy for a Courier & I have not had the good Fortune to encounter a good Natured Voyager who had room in his Trunks for them. If Mr Jay visits you in a Carriage, I will confide them to his Care. I presented your Compliments to the Ct. de Montmorin, who appeared very sensible of your Attention to Him. By the By, He is of opinion that if Mr Jay should meet you, it would be better for him to proceed to Paris, to avoid the Conjectures that Naturally be formed from your Meeting at another place— Our Politicians here are open mouthed in their remarks on the Conduct of the Campaign in General, but particularly on the return to Port & Seperation of the Combined Fleet— A Convoy from the West Indies bound to Marseilles is arrived at Cadiz. I have not had an opportunity of enquiring into Particulars, having just received Notice that the Courier who will deliver you this, is to set off in a very Little Time. I answered my Names Sake Letter by a Courier of the French Embassador a few days after I received it & at the same time sent you the Madrid Gazettes—All of which since that Period I will forward by Major Franks— I am with great respect & Esteem Your Excellencys Most Obliged & Most Humble Sert
Wm. Carmichael
His Excellency Benjamin Franklin
